Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered July 30, 2008, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth and seventh degrees, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to an aggregate term of 2V2 years, unanimously affirmed.
The People’s summation did not deprive defendant of a fair trial. The remarks challenged by defendant generally constituted evidence-based arguments as to why the jury should credit the testimony of the prosecution witnesses and discredit that of defendant; these arguments were responsive to the defense summation and did not shift the burden of proof (see People v Dais, 47 AD3d 421, 422 [2008], lv denied 10 NY3d 809 [2008]; People v Overlee, 236 AD2d 133, 144 [1997], lv denied 91 NY2d 976 [1998]).
The People established a sufficient chain of custody for the drugs seized from defendant, providing reasonable assurances of their identity and substantially unchanged condition (see People v Julian, 41 NY2d 340 [1977]). Any deficiencies in the chain of custody went to the weight and not the admissibility of the evidence (see People v. White, 40 NY2d 797, 799-800 [1976]). Concur—Mazzarelli, J.P., Sweeny, Moskowitz, Acosta and Román, JJ.